Title: Mary Smith Cranch to Abigail Adams, 10 May 1798
From: Cranch, Mary Smith
To: Adams, Abigail


          
            
              My dear Sister
              Quincy May 10th 1798
            
            I can never sufficiently thank you for your Letters & the communications you so frequently Supply me with I am considered as the fountain head from whence truth is to be looked for. I have read parts of your Letters till I have them by heart & can preach very well without notes now— wherever I go I am Scarcly welcome without I bring my pocket full of Letters— I was last week Several days in Boston with mrs Black. We went to make a consolatary visit to mr & mrs Smith. Poor mrs Smith is in great affliction & is very unwell besides her Frame has been Severely Shock’d her nerves are much agitated & She Scarcly speaks. but I hope She will be more compose’d when She has got rest & can sleep. this is gone from her. mary was a Sweet child every thing was gentle & amiable in her— It must be very hard I think to part with Such a child
            your Freinds in Boston had heard of your Sons & mrs Adam’s Sickness long before you did—but did not tell you of it. I had my first inteligence from you. what a Situation the poor woman must have been in & how distress’d her Husband, & yet the silly world are envying them— I long to see their Letters. you will bring them with you. & if not new as to date they will always be valuable—
            I do so rejoice that the President has found Such support from the People. I rejoice for him & I rejoice for My Country— these addresses give the lie direct to France & the Jacobins here, & even general Heaths Letter milk & water as it is—shows that he wish’d to have the People of Roxburry consider’d very good Friends to goverment
            The address from your own Town tho Short was not I trust unacceptable as it was an exception to the rule being a general one, “that a Prophet had not honour in his own country[”] it would have had many more Signers if opportunity had been given them—but we were in a hurry & wish’d not to be in the rear— I propos’d mrs Black Should put her name as her Husband was not at home—& Black would have look’d very well, & she was willing provided she could have been assur’d her Husband would not have cry’d her down—
            
            I write So often—I believe I Some time write the Same things twice. I do not always remember when I did write— Doctor Tufts is better. I am sure I cannot Say that too often. he was here a Teusday—& Says your work will be accomplish’d by the time you return 200 dollars is all he wants at present mr Black was gone before I had your orders to injoin Silence upon him about the Building— you have given him the hint no doubt. your closet Shall be done & dry’d if I can possible have it & all the other painting you mention mr Lane is spoken too— I receiv’d the Ten dollar Bill & will apply it as you direct—
            tell mr Black mrs Black was here last evening & was very well. She is quite a chearful gay Widdow but tis all founded upon the thought of a reunion with her departed Friend
            I have not heard a word from Atkinson Since I wrote last—& I confess I am affraid to hear from Betsy Shaw. She has never been well Since her fever in the winter & her cough & fever was So bad the last time I heard that I think her very critically Situated. her mother Says She is in good Spirits but that does not please me. She has fever enough to keep them up— Cousen Betsy was shock’d when she arriv’d & found her So ill
            Judge Dawes told us he had receiv’d a letter last week from mr King who was full of fears for our envoys— I hope you will hear soon that they are out of the Clutches of France
            I hope you did not think I wanted a drapery dress for my self. mrs Black wanted the patters [. . .] carry’d hers all with her— I inquir’d of mr Smi[th] about the Box he had heard nothing of it. I wrote him that you Said the vessel was arriv’d— I hope he will find it— the Smoke is not to be seen upon your chimney peice & the paint looks beautifully—
            with Love to the President Cousin Louisia & all Friends / a tender adieu is bid you by your / ever affectionate Sister
            
              Mary Cranch
            
          
          
            I wish I could have been with the excellent Lady of the excellent President when the excellent Song was Sung the other evening I am sure I should have shown an april face whatever you did
          
        